OlabksoN, I.
The record discloses a distressing situation. The plaintiff was married to defendant W. N. Reynolds II on 8 August, 1932, and they lived together as husband and wife until the latter part of May, 1933. In May, 1933, the mind of W. N. Reynolds II became so affected that his wife, the plaintiff, was compelled by reason of his mental condition to live separate and apart from him. It was necessary to place him in an institution for treatment, as he had dementia prsecox, and it is impossible for his condition to improve — it is incurable. In Yirginia, his domicile, the court in that state adjudicated him insane. The plaintiff is penniless unless this Court makes an allowance out of *265tbe property of ber husband. The defendant Wachovia Bank and Trust Company, trustee, under two trust agreements, has a corpus of approximately $945,393.55 from which the trustee has a present annual income with which in its discretion it may allot to W. N. Reynolds II approximately $22,000 per year, and now spending for him some $10,000 to $12,000 a year. All parties necessary to the determination of the controversy have been properly subjected to the jurisdiction of this Court.
The questions presented: First: Has the wife of an insane beneficiary of trust agreement the right to support and maintenance from the income of the trust, when such income substantially exceeds the needs of the beneficiary, and the propriety of the expenditures made by the trustee for such purposes? This question must be answered in the affirmative.
Second: Confirmation of proposed agreement with the plaintiff providing permanently for her support and maintenance. Under the facts and circumstances of this case, the agreement must be confirmed.
Speaking as to the first question presented, In re Latham, 39 N. C., 231, it has been held that the wife and infant children, if he has any, of a lunatic and the lunatic are entitled to have a sufficient fund of the lunatic’s property for maintenance set aside, before the Court makes an order for the payment of debts. It is held in McLean v. Breece, 113 N. C., 390, that the Court would not order payment of a lunatic’s debts if it would deprive him or his family of maintenance. It is also held that allowances may be made for the support of the lunatic or his wife, upon the principle that the lunatic husband owed the legal duty of supporting and maintaining his wife. Brooks v. Brooks, 25 N. C., 389; In re Hybart, 119 N. C., 359; see C. S., 1665 and 1667; 59 A. L. R., pp. 653-4.
It was said in Read v. Turner, 200 N. C., 773 (778) : “Where, however, adequate provision has been made for the support and maintenance of a lunatic and the dependent members of his family, out of his estate in the hands of his guardian, and there remains any part of said estate which is available for the payment of his creditors, such part of said estate should be disbursed by the guardian, under an order or judgment of the Superior Court, pro rata, among the creditors, where there are no priorities by virtue of liens or mortgages.” Anderson v. Anderson, 183 N. C., 139 (144); Holton v. Holton, 186 N. C., 355.
It is well settled that a husband is bound to support his wife. In the present case the income from the husband’s estate is ample to support himself and his wife. The fact that the husband is a lunatic does not prevent this Court of its general equity jurisdiction, when the facts, are fully found as in this case, from granting the relief prayed for by plaintiff and rendering the judgment set forth in the record.
*266Speaking as to tbe second question presented: We think, under the facts and circumstances of this case and the inherent equitable jurisdiction of the Superior Court, that the proposed agreement with the plaintiff, providing permanently for her support and maintenance, was properly approved.
It appears from the record in this case that there has been an elaborate judicial investigation of the facts upon which the judgment in this case is based, and all the facts set forth. In the judgment is the following: “Therefore, the court does not pass upon the various contentions of the parties as to the legal rights of the plaintiff and the several defendants, but has considered their contentions, and is of the opinion that they have been presented in good faith, and that they are sufficiently doubtful to justify the court in passing upon and approving the settlement proposed. If the plaintiff Ruth Hatcher Reynolds is correct in her contentions, and the defendant W. N. Reynolds II lives during his expectancy, the plaintiff Ruth Hatcher Reynolds would eventually receive in payments from the income of the said trust estates an amount far in excess of the value of the corpus of the trust fund proposed to be set aside for her benefit, as provided in said trust agreement. The court is of the opinion that it will be advantageous to the plaintiff, to the trust estates heretofore referred to, and to the several defendants to this cause, and especially to the defendant W. N. Reynolds II and to the minor defendants, and to any persons unborn who are represented by guardian ad litem herein, that the settlement proposed should be made, and finds as a fact that the settlement proposed is fair, just, and equitable, and that the said settlement will preserve the said trust estates, and is in accord with the intention of the creator thereof.” Bank v. Alexander, 188 N. C., 667; Spencer v. McCleneghan, 202 N. C., 662.
In the Spencer case, supra, at p. 671, speaking to the subject, is the following: “The policy of the law is to encourage settlement of family disputes, like the present, so as to promote peace, good will, and harmony among those connected by consanguinity or affinity. Equity favors amicable adjustments. In the present action the contract that was made was a compromise over the provisions of the will, based on the present deflation in prices and an adjustment of other differences. The court below found the facts at length with care, and rendered judgment that it was to the best interest of all that 'the terms and provisions of said contract ... be accepted, ratified, and approved, and carried into effect.’ It was further found as a fact 'that the parties to this proceeding are all properly before the court.’ ”
For the reasons given, the judgment of the court below is
Affirmed.